In an action to foreclose a mortgage on real property, defendants Reifler appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County, dated December 8, 1971, as denied their motion to vacate a default judgment entered against them. Order reversed insofar as appealed from, without costs, and motion granted, on conditions that within 10 days after entry of the order to be made hereon (1) defendants Reifler give an undertaking, with corporate surety, in the amount of $60,000, in terms that they will pay any judgment for money that may be entered against them in this action and (2) their attorneys personally pay plaintiff $250 as costs; and, in the event said conditions not be complied with, the order is affirmed, with costs. In our opinion, the motion should have been granted, upon the conditions imposed herein. Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Brennan, JJ., concur.